1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 NEW MEXICO PUBLIC
 3 REGULATION COMMISSION,

 4                Petitioner-Appellee,

 5 v.                                               No. 29,365

 6   PETER SOUZZI a/k/a DANIEL P.
 7   SOUZZI and d/b/a G&S WATERWORKS;
 8   G&S WATERWORKS; and DAN-P-NEL
 9   LAND, INC.,

10                Respondents-Appellants,
11 v.

12 HACHITA MUTUAL DOMESTIC
13 CONSUMER WATER ASSOCIATION,

14                Intervenor.

15 APPEAL FROM THE DISTRICT COURT OF GRANT COUNTY
16 J.C. Robinson, District Judge

17 Sutin, Thayer & Browne
18 C. Shannon Bacon
19 Albuquerque, NM

20 for Appellee

21 Carlos Ogden
22 Deming, NM

23 for Appellants
 1 Law & Resource Planing Associates
 2 Christina J. Bruff
 3 Albuquerque, NM

 4 for Intervenor

 5                           MEMORANDUM OPINION

 6 VIGIL, Judge.

 7       Respondents appeal the grant of summary judgment to Plaintiff and

 8 appointment of a receivership of the Hachita Mutual Domestic Consumer Water

 9 Association. In our notice, we proposed to affirm addressing issues relating to the

10 Takings Clause. Petitioner responded in support of our notice. Respondents have not

11 responded and the time for doing so has passed.

12       For the reasons stated in the notice of proposed disposition, we affirm.

13       IT IS SO ORDERED.

14
15                                       MICHAEL E. VIGIL, Judge

16 WE CONCUR:


17
18 JAMES J. WECHSLER, Judge


19
20 RODERICK T. KENNEDY, Judge


                                            2